Citation Nr: 0904711	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating exceeding 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1966 to May 
1968.  Service personnel records in the Veteran's claims file 
verify his status as a combat Veteran, specifically his 
receipt of the Combat Infantryman Badge.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection and 
assigned a 30 percent disability rating for PTSD.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence demonstrates the Veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent, but no higher, have been met 
for PTSD, effective from the date of his original claim on 
July 6, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in July 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004 
and August 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed a supplemental 
statement of the case (SSOC) was issued in October 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

The claim for an initial increased evaluation for PTSD is a 
downstream issue from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel recently held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
private treatment records have been obtained and associated 
with his claims file.  He has also been provided with VA 
medical examinations to assess the current state of his 
service-connected PTSD in August 2004 and August 2006.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran has been assigned an initial 30 
percent rating for his service-connected PTSD pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating exceeding 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1966 to May 
1968.  Service personnel records in the Veteran's claims file 
verify his status as a combat Veteran, specifically his 
receipt of the Combat Infantryman Badge.  See 38 U.S.C.A. § 
1154(b) (West 2002).

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted service connection and 
assigned a 30 percent disability rating for PTSD.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The evidence demonstrates the Veteran's PTSD is 
manifested by no more than an occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent, but no higher, have been met 
for PTSD, effective from the date of his original claim on 
July 6, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in July 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in July 2004 
and August 2005.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed a supplemental 
statement of the case (SSOC) was issued in October 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

The claim for an initial increased evaluation for PTSD is a 
downstream issue from the grant of service connection.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel recently held that no VCAA notice was required for 
such downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  See VAOPGCPREC 8-2003, 
69 Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).  The Board is bound by the General 
Counsel's opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  
While this logic is called into some question in a recent 
Court case, neither this case nor the GC opinion has been 
struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and 
private treatment records have been obtained and associated 
with his claims file.  He has also been provided with VA 
medical examinations to assess the current state of his 
service-connected PTSD in August 2004 and August 2006.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.



Law and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court had held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran has been assigned an initial 30 
percent rating for his service-connected PTSD pursuant to 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness.  Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
? 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
?
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work, is 
defiant at home, and is failing at school).

The symptoms listed in Diagnostic Code 9411 are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When all the 
evidence is assembled, the determination must be made as to 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

Factual Background

In a November 2003 private examination report from the 
Goldsboro Psychiatric Clinic, the physician, J.L., M.D., 
diagnosed the Veteran with chronic and severe PTSD, and 
assigned a GAF score of 35.  The Veteran reported having 
intrusive thoughts, nightmares, detachment, and severe and 
chronic sleep disturbance.  Furthermore, the Veteran stated 
he experienced irritability and anger outbursts, 
hallucinations, concentration and memory problems, 
hypervigilance, and detachment from others.  The mental 
status examination showed the Veteran was cooperative, with 
normal dress and speech.  The Veteran had restricted affect, 
with linear thought process and no hallucinations or 
delusions.  Cognition was grossly intact and judgment and 
insight were fair. 

In an August 2004 VA examination report, the Veteran 
complained of difficulty getting to sleep, occasional 
nightmares, feeling anxious and inpatient.  The Veteran 
stated he worked for 28 years before being laid off from IBM 
and has spent the last seven years working in administration 
for the county.  He explained that although he tried to keep 
himself isolated and had some concentration problems, he had 
not missed much work.  The Veteran had been married three 
times, and had lived with his current wife for four years.  
He quit fishing with his friends and preferred time alone.  
He and his wife did not go out often.  The physician examined 
the Veteran and noted he was neatly groomed, pleasant, and 
logical.  The physician noted that he did have some loss of 
confidence, isolated himself and had nightmares, intrusive 
memories, and hypervigilance.  Furthermore, the Veteran had 
depressed affect with some psychomotor retardation.  The 
physician diagnosed him with post-traumatic stress disorder 
with a GAF score of 50, described as mild to moderate 
industrial impairment and moderate social impairment. 

In a May 2005 letter from a private treatment provider, E.H., 
M.D., the physician stated that the Veteran was diagnosed 
with PTSD and assigned a GAF score of 40.   The physician 
noted that the Veteran was moderately compromised in his 
ability to sustain social relationships and also moderately 
compromised in his ability to sustain work relationships. 

In a September 2005 letter from the private treatment center, 
Goldsboro Psychiatric Clinic, the physician, E. H., M. D., 
continued to diagnose the Veteran with chronic PTSD, and 
assigned a GAF score of 45.  The Veteran had complained of 
occasional nightmares, intrusive thoughts, and of 
hypervigilance.  He stated that he socializes frequently with 
family but rarely with friends.  The Veteran stated that his 
memory was severely impaired, so much so that he cannot 
remember what he reads and gets lost when traveling.  The 
physician noted that the Veteran experienced anger, sadness, 
and fear 25percent of the time, and that he felt depressed 
50% of the time.  The physician further noted that because of 
his PTSD, the Veteran was moderately compromised in his 
ability to sustain social relationships and also moderately 
compromised in his ability to sustain work relationships. 

The Veteran was treated at the Goldsboro Psychiatric Clinic 
by E. H., M.D., on April 2005, May 2005, July 2005, September 
2005, August 2007, October 2007, and December 2007.  The 
Veteran complained of experiencing 1-2 nightmares a month, 
flashbacks 1-2 times a week, 2-3 panic attacks a month, and 
sleeping on average 6 hours a night.  The Veteran further 
stated he was having hallucinations of noises and shadows, 
and of worsening memory problems.  The physician diagnosed 
him with PTSD and his GAF scores fluctuated between 40 and 
45, except in August 2007 when his GAF score was 35, 
following the death of the aunt who raised him.  At that 
time, the Veteran stated he had nightmares once a week, 
averaged 4-5 hours of sleep, had 2-3 panic attacks a week, 
and woke 3-4 times a night.  Though he did not state he had 
any intrusive thoughts.  

In an August 2006 VA psychiatric examination report, the 
Veteran was again diagnosed with PTSD and assigned a GAF 
score of 45.  The Veteran stated he was still employed with 
Durham County but had problems with concentration and memory.  
He stated he goes to church and there are a few friends that 
he and his wife will go out with.  He used to fish and golf 
but quit.  The physician noted that the Veteran was neatly 
groomed and dressed, had a pleasant and cooperative attitude, 
and had no current hallucinations.  The Veteran seemed, to 
the physician, to have some depression and psychomotor 
retardation and anxiety.  The Veteran had nightmares, 
intrusive memories, and hypervigilance.  He also had some 
irritability, judgment, fair insight, and average 
intelligence. 

Analysis

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD is manifested by reduced 
reliability and productivity due to such symptoms as impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The evidence indicates these symptoms, 
as well as, 2-3 panic attacks a month, weekly flashbacks, 
difficulty with memory retention, anxiety, depressed mood, 
and chronic sleep impairment, have persisted throughout the 
course of this appeal.  The Veteran experienced these 
symptoms while retaining employment and continued family 
relationships.  Therefore, the Board finds that entitlement 
to an increased 50 percent rating, but no higher, for PTSD is 
warranted, effective from the date of the Veteran's original 
claim on July 6, 2004.

However, competent medical evidence does not support the 
assignment of a 70 percent rating for PTSD.  The Board finds 
there is no probative evidence of an occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances, 
or an inability to establish and maintain effective 
relationships.  The Veteran works full time, spends time with 
his wife and family, always presented for exams neatly 
groomed, was pleasant and cooperative, and exhibited good, 
logical speech.  Furthermore, the Board find no evidence of a 
total occupational and social impairment due to PTSD symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or a memory 
loss for names of close relatives, own occupation, or own 
name.  Although the Veteran complained of occasional 
hallucinations, they were not persistent.  In addition, the 
Veteran was able to identify himself, his date of birth, 
social security number, and address.   

The Board notes that the Veteran's continuous GAF scores of 
40 and 45, reflected in private and VA treatment records, 
suggests a more significant impairment than is contemplated 
by the 50 percent rating.  However, the competent medical 
evidence of record reflects that the Veteran has exhibited 
none of the symptoms identified in the DSM-IV as indicative 
of such a score on a continuous basis.  The Veteran has 
continuously held a job, socializes with family and a few 
friends, and attends church.   

There is no question that the GAF score and interpretations 
of the score are important considerations in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue.  The GAF score must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  Given the actual 
psychiatric symptoms shown in this case, the Board finds that 
level of overall psychiatric impairment shown to be more 
consistent with a 50 percent rating.

For all the foregoing reasons, the Board has determined that 
a 50 percent rating, but no higher, is warranted for the 
Veteran's service-connected PTSD for the time period from 
July 6, 2004. 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The Veteran has been employed for the past 34 years, 
first with IBM and then with Durham County.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an increased 50 percent rating, but no higher, 
for PTSD is granted.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


